Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 2 is objected to because of the following informalities: This claim does not end with a period and thus does not make a complete sentence.
Claims 4-18 are objected to under 37 CFR 1.75(c) as being in improper form because these claims are a multiple dependent claim depending from another multiple dependent claim (e.g. claim 3).  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits (e.g. they will be not be examined as multiple dependent claims).  For purposes of examination, claims 3-5, 7-8, 13-14, and 17 will be interpreted as only dependent from claim 1.  Claims 10-12 will be interpreted as dependent only from claim 8.  Claim 16 will be interpreted as only dependent from claim 14.   
	Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character have been used to designate both difference elements in the same figure.  
For example, in figure 4 reference character 23 is used to represent three different elements in this figure even though the figure shows these are clearly different elements used in the Cube Mapping method.  For example, reference character 23 is used to designate the “Cube 
In figure 4, reference character 24 is used to represent four different elements in this figure even though the figure shows these are clearly different element used in the Cube Mapping method.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 is directed to non-statutory subject matter.  That is, the claim is directed to a computer program, which is a data structure, per se.  Data structures are descriptive material per se and are not statutory because they are not capable of causing functional change in the 
	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer-readable medium includes embodiments to be a signal or carrier wave.  
A computer-readable medium as it is generally known in the art to include many different types of technology for reading/storing data including signals.  One of ordinary skill in the art would reasonable interpret the claimed computer-readable medium as it is known in the technology to include signals or propagated waves.  One example is situation where a signal travels through the air from one computer to another (i.e. a wireless transmission) in order to transmit data.  In this instance, the claimed medium is acting as a signal embodiment.  
	Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. One useful and possibly helpful description of the claimed computer-readable medium is to indicate in the claim that it is a "non-transitory" type of computer readable medium.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claim 12 in the 3rd line recites “dividing each primitive into primitive fragments”.  This claim language is unclear because it is not clear what is being referred to by “each primitive”.  In order to divide these primitives (as indicated by this step in claim 12), they would first have to be defined or used in an earlier step in the claimed invention.  Yet, primitives are never mentioned earlier in the claim language in claim 12 nor are they mentioned in any of the claims from which claim 12 is dependent from (e.g. primitives are not mentioned in claim 1 or claim 8).


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 and 14-17, of US Patent No 10,878,624.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
10,878,624
Claim(s) 1 or 14
1
2
3
4
5
6
 6
1 


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
10,878,624
Claim(s) 7
1
8
9
10
11
12
 14
14 


Instant Invention
Claim(s) 19
20
21
22





10,878,624
Claim(s) 14 
15
16
17



 
 


	Claim 1 of the instant invention is anticipated by the US Patent 10,878,624 claim 1 in that this claim of the instant invention contains all the limitations of the claim of the patent.  Claim 1 
	The instant invention claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (Pub No. US 2004/0222988 A1) in view of Popescu (Pub No. US 2005/0128196).

As per claim 1, Donnelly teaches the claimed:
1. A method of rendering an image of three-dimensional laser scan data (Donnelly teaches of rendering an image of a scene in [0009].  In this instance, the claimed “three-dimensional laser scan data” does not have patentable weight because it appears in the preamble and is never referred to in the body of claim 1.  Thus, the claimed “three-dimensional laser scan data” appears to be a statement of intended use for claimed invention of claim 1.  Please see MPEP 2111.02, section II for more information), the method comprising: 
providing a range cube map (Donnelly shows this feature in figure 4C where the cube map storing depth maps corresponds to the claimed “range cube map”) and a corresponding image cube map (Donnelly shows this feature in figure 4B where the cube map storing RGB values corresponds to the claimed “image cube map”). 
Donnelly alone does not explicitly teach the remaining claim limitations.
However, Donnelly in combination with Popescu teaches the claimed:
generating a tessellation pattern using the range cube map (Donnelly uses the range cube map in figure 4C where the cube map stores depth values.  Popescu teaches of generating a tessellation pattern in figures 11 and 12 using depth values.  Also please see Popescu in the 2nd half of [0109] “… Four neighboring dots that are on the same wall are connected with two triangles (e.g. D.sub.i,0, D.sub.i,1, D.sub.i+1,0, and D.sub.i+1,1). The triangle mesh allows approximating the depth at any pixel in between the dots using the triangle that covers it. For example the depth of pixel P in FIG. 12 is computed using the triangle D.sub.i,0, D.sub.i,1, D.sub.i+1,1.”
In this instance, the claimed “tessellation pattern” corresponds to the connecting of triangles to form a triangle mesh.  The claimed feature is taught when the range cube map of Donnelly is used with the tessellation pattern that is generated in Popescu); and 
rendering an image based on the tessellation pattern by sampling the image cube map (Popescu in [0121] “Depth images are used to represent the scene and to efficiently merge and render the 3D model. A depth image is an image enhanced by adding to each pixel a depth value indicating how far the scene seen by that pixel was from the camera” and
Popescu in [0149] “In one visualization method, a connected representation of the DEP is built by triangulating the projected depth samples on the faces of the cube map. A 3D triangle mesh is created by applying this connectivity data to the 3D depth samples. The 3D triangle mesh is texture-mapped with the cube map faces” and Popescu in [0141] “A DEP consists of a color cube map enhanced with depth samples, and is constructed by registering and merging a sequence of dense color and sparse depth frames”.
In [0149] of Popescu the texture-mapping with the color data from the cube map faces corresponds to the claimed “sampling the image cube map”.  This sampling is based upon the tessellation pattern because the tessellation pattern corresponds to triangle mesh that is used with the depth image values).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a tessellation pattern as taught by Popescu with the system of Donnelly.  Popescu teaches the advantage to this feature in the 2nd half of [0109] where they state that the tessellation is useful for creating meshes so that points between the measured depth values can be approximated using triangles.  Donnelly is using 3D model data for a gaming system (Donnelly in the abstract).  Popescu suggests using a measurement device to directly capture 3D data from a scene and incorporate this into a gaming system (e.g. please see Popescu in [0003] “3D models are used by computer graphics programs in games and entertainment, training simulations, to create virtual museums, libraries, buildings and structures, to map terrain, and to create animated and non-animated objects. Increased demand for 3D content for use by these programs, particularly more complex and realistic 3D models, has led to rapid evolution of systems that create 3D models directly from real scenes”).  Thus, 


As per claim 2, Donnelly teaches the claimed:
2. A method of processing three-dimensional-- data, the method comprising: 
preparing a range cube map (Donnelly shows this feature in figure 4C where the cube map storing depth maps corresponds to the claimed “range cube map”) and a corresponding image cube map (Donnelly shows this feature in figure 4B where the cube map storing RGB values corresponds to the claimed “image cube map”).

Donnelly alone does not explicitly teach the remaining claim limitations.
However, Donnelly in combination with Popescu teaches the claimed:
processing three-dimensional laser scan data (Popescu teaches of processing 3D laser scan data per se, e.g. please see Popescu in [0045] “Active triangulation is the triangulation of depth (a position in 3D space with respect to reference locations) using a camera and a beam projected by a light source such as a laser … If the camera and beam positions and orientations are known, then the equations of the projection lines through the image point and through the laser can be calculated, and the position of the point in 3D can be calculated as the intersection of the two projection lines”);
preparing a range cube map and a corresponding image cube map from the three-dimensional laser scan data (As mentioned above Donnelly in figure 4 teaches preparing both a range cube map (depth cube map) and a corresponding image cube map (RGB cube map).  Popescu teaches that it was known in the art to derive the values for these cube maps from the 3D laser scan data, e.g. please see Popescu at the end of [0140] “The laser beams are configured to make the epipolar segments disjoint, which prevents ambiguity in dot /laser assignment. The 3D position of the dot is calculated by triangulation between the optical ray through the dot and the laser beam” and Popescu in [0141] “A DEP consists of a color cube map enhanced with depth samples, and is constructed by registering and merging a sequence of dense color and sparse depth frames”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the range map and a corresponding image map data from the three-dimensional laser scan data as taught by Popescu with the system of Donnelly.  Popescu teaches the advantage in their background, e.g. please see Popescu in [0003] where they indicate that due to increasing demand for complex and realistic 3D content in games it is useful to generate the 3D model data used for games by directly measuring it from real-world scenes.  Thus, it would have been obvious and beneficial to use a measuring device such as 3D laser scan data to directly generate the 3D model content from a real-world scene in a gaming system such as Donnelly.



As per claim 4, Donnelly teaches the claimed:
4. A method according to claim 1, 2 or 3, wherein the image cube map comprises a colour texture (Donnelly teaches this feature in figure 4B where the RGB data makes up a color texture).


5. A method according to any preceding claim, comprising: 
a pre-rendering process comprising preparing the range cube map and the corresponding image cube map (Donnelly in the abstract “Video game play rendered using a panoramic view of a cube map style rendering uses an associated depth map to supply three-dimensionality to the pre-rendered scene”.
Also please see Donnelly in [0041]-[0042] where the range cube map in figure 4C and the corresponding image cube map in figure 4B are pre-rendered before real-time game play, e.g. please see Donnelly in [0042] “During real-time video game play (FIG. 3B, block 324), video game system 50 loads the pre-rendered cube map face into its embedded frame buffer memory and loads the pre-rendered depth map”); and 
a rendering process comprising -- rendering the images using the image cube maps (Donnelly in [0041] “… The scene is rendered out in six different images as if looking through the six different faces of cube 400 with the viewpoint at the center of the cube (FIG. 3B, block 320). This produces a high-quality off-line rendered RGB or other color cube map 404 representation of the scene as shown in FIG. 4B”).

Donnelly alone does not explicitly teach the remaining claim limitations.
However, Donnelly in combination with Popescu teaches the claimed:
a rendering process comprising generating tessellation patterns using the range cube map (Donnelly in figure 4C teaches that it was known in the art to store depth values in a depth cube map (range cube map).  Popescu teaches of generating tessellation patterns in figures 11 and 12.  Also please see Popescu in the 2nd half of [0109] “… Four neighboring dots that are on the same wall are connected with two triangles (e.g. D.sub.i,0, D.sub.i,1, D.sub.i+1,0, and D.sub.i+1,1). The triangle mesh allows approximating the depth at any pixel in between the dots using the triangle that covers it. For example the depth of pixel P in FIG. 12 is computed using the triangle D.sub.i,0, D.sub.i,1, D.sub.i+1,1” and Popescu in [0132] “The model depth images are triangulated into a regular mesh, or an irregular mesh if offsets are used. The texture mapped triangles are rendered by the graphics hardware”.
In this instance, the claimed “tessellation pattern” corresponds to the connecting of triangles to form a triangle mesh in Popescu.  The claimed features are taught when the tessellation patterns of Popescu are incorporated into the system of Donnelly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a tessellation pattern as taught by Popescu with the system of Donnelly.  The motivation of claim 1 is incorporated herein.


As per claim 6, Donnelly teaches the claimed:
6. A method according to claim 5, wherein the pre-rendering process is performable once to prepare the range cube map and the corresponding image cube map, and/or the rendering process is performable more than once (Please see Donnelly in [0041]-[0042] where the pre-rendering is performed once in paragraph [0041] and the rendering process is performable more than once during real-time video game play in paragraph [0042]).

As per claim 14, Donnelly alone does not explicitly teach the claimed limitations.
However, Donnelly in combination with Popescu teaches the claimed:
(Popescu in the 2nd half of [0133] “... The tiles are created on demand as modeling progresses. The frame patch is represented by the set of triangles connecting the dots. The textures of the tiles affected by the current patch are grown by rendering the patch triangles in the textures. The geometry of partially covered tiles is modeled with a triangulated polygon. The polygon is unioned with each new patch and is re-triangulated. When the tile texture is filled, the polygon is replaced with the two triangles defining the tile.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tiles for rendering as taught by Popescu with the system of Donnelly in order to lower the resolution of the stored depth values and to allow incremental modeling across the surface as it progresses (Popescu in [0133]).  

As per claim 15, Donnelly alone does not explicitly teach the claimed limitations.
However, Donnelly in combination with Popescu teaches the claimed:
15. A method according to claim 14, wherein rendering the image comprises: tessellating at least one tile in the tile map (The tiles that are part of the tile map are shown in Popescu in figures 11 and 12.  Also please see Popescu in [0133] “… The geometry of partially covered tiles is modeled with a triangulated polygon. The polygon is unioned with each new patch and is re-triangulated. When the tile texture is filled, the polygon is replaced with the two triangles defining the tile.”  In this instance, the triangles placed inside a tile corresponds to the claimed “tessellating at least one tile”).; and 
projecting tessellated points onto the face of the cube using corresponding range texels in the range cube map (Popescu in [0149] “In one visualization method, a connected representation of the DEP is built by triangulating the projected depth samples on the faces of the cube map. A 3D triangle mesh is created by applying this connectivity data to the 3D depth samples. The 3D triangle mesh is texture-mapped with the cube map faces”.
In this passage, the “Visualization” corresponds to the claimed “rendering” and the depth samples that are triangulated and projected on the faces of the cube map correspond to the claimed “projecting tessellated points onto the face of the cube”.  Donnelly in figure 4C teaches that the depth samples (range texels) may be stored the range cube map (cube map storing depth values)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tessellation and tiles as taught by Popescu with the system of Donnelly.  The motivation of claims 1 and 14 are incorporated herein.


As per claim 17, Donnelly teaches the claimed:
17. A computer program which comprises instructions for performing a method according to any preceding claim ([0038] “To play an exemplary illustrative video game, the user may depress a ‘start’ or other control which causes the execution of program instructions to initialize game play (FIG. 3A, block 302)”.  Also figure 2 of Donnelly shows that their system is a computer-based system with memory (112, 104a, 106, 126, 140, or 144) and a processor (110 and 114).  Thus, the computer-based system would have to have some type of computer program with instructions in order to operate as described by the reference).

As per claim 18, Donnelly teaches the claimed:
([0022] “… The user may operate a power switch 66 to turn on main unit 54 and cause the main unit to begin running the video game or other application based on the software stored in the storage medium 62”.  Figure 2 of Donnelly shows that the computer readable medium may also correspond to DRAM 112 or 104a, Memory Card 144, Mass Storage Access Device 106, PROM RTC 134, or Flash Memory 140).

As per claim 19, Donnelly teaches the claimed:
19. A computer system comprising: memory (Donnelly in figure 2 shows that the claimed memory may correspond to DRAM 112 or 104a, Memory Card 144, Mass Storage Access Device 106, PROM RTC 134, or Flash Memory 140); at least one processing unit (Donnelly in figure 2 shows the processing unit as “Main Processor 110” or “Graphics and Audio Processor 114”); wherein the at least one processing unit is (are) configured to -- using a range cube map (Donnelly in figure 4C where depth data in the cube map 406 corresponds to the claimed “range cube map”) and render an image -- by sampling an image cube map corresponding to the image cube map (Donnelly in figure 4B shows the claimed “image cube map” as the cube map 404 containing RGB values.  Donnelly teaches of the claimed rendering an image by sampling in paragraph [0041] to [0043] where the image cube map or cube map 404 containing RGB values is sampled to render images of the game scene).

Donnelly alone does not explicitly teach the remaining claim limitations.
However, Donnelly in combination with Popescu teaches the claimed:
wherein the at least one processing unit is (are) configured to generate a tessellation pattern using a range cube map (As mentioned above, Donnelly in figure 4C teaches of using a range cube map, however, Donnelly is silent about generating a tessellation pattern per se.  
Popescu teaches this feature in figures 11 and 12.  Also please see Popescu in the 2nd half of [0109] “… Four neighboring dots that are on the same wall are connected with two triangles (e.g. D.sub.i,0, D.sub.i,1, D.sub.i+1,0, and D.sub.i+1,1). The triangle mesh allows approximating the depth at any pixel in between the dots using the triangle that covers it. For example the depth of pixel P in FIG. 12 is computed using the triangle D.sub.i,0, D.sub.i,1, D.sub.i+1,1.”
In this instance, the claimed “tessellation pattern” corresponds to the connecting of triangles to form a triangle mesh) and render an image based on the tessellation pattern by sampling an image cube map corresponding to the image cube map (Popescu teaches this feature in figures 11 and 12.  Also please see Popescu in the 2nd half of [0109] “… Four neighboring dots that are on the same wall are connected with two triangles (e.g. D.sub.i,0, D.sub.i,1, D.sub.i+1,0, and D.sub.i+1,1). The triangle mesh allows approximating the depth at any pixel in between the dots using the triangle that covers it. For example the depth of pixel P in FIG. 12 is computed using the triangle D.sub.i,0, D.sub.i,1, D.sub.i+1,1” and Popescu in [0132] “The model depth images are triangulated into a regular mesh, or an irregular mesh if offsets are used. The texture mapped triangles are rendered by the graphics hardware”.
In this instance, the claimed “tessellation pattern” corresponds to the connecting of triangles to form a triangle mesh using the depth data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a tessellation pattern as taught by Popescu with the system of Donnelly.  The motivation of claim 1 is incorporated herein.

As per claim 20, Donnelly teaches the claimed:
20. A computer system according to claim 19, wherein the at least one processing unit comprises at least one graphical processing unit (GPU) (Donnelly in figure 2 shows the processing unit as including a “Graphics and Audio Processor 114”).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Popescu in further view of Saquib et al. (Pub No. US 2004/0170316 A1).

As per claim 3, Donnelly alone does not explicitly teach the claimed limitations.
However, Donnelly in combination with Saquib teaches the claimed:
3. A method according to claim 1 or 2, wherein the image cube map comprises an intensity texture (As mentioned above, Donnelly in figure 4 teaches of the image cube map containing RGB color data.  Saquib teaches that the RGB color data may comprise an intensity texture, e.g. please see Saquib in [0103] “… The method 112 transforms the input image 202 from RGB space back to intensities in the original scene (i.e., the world intensity space) (step 1102). The method 112 performs exposure correction on the transformed image (step 1104). The method 1100 transforms the exposure-corrected image back from world intensity space to RGB space to produce the exposure-corrected image 214 (step 1106).”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image cube map to comprise an intensity texture as taught by Saquib with the system of Donnelly as modified by Popescu in order to allow the RGB data in .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Popescu in further view of Sahoo et al. (US Pub 2014/0049537 A1) and Yao et al. (NPL Doc, “A new environment mapping method using equirectangular panorama from unordered images”).

As per claim 7, Donnelly alone does not explicitly teach the claimed limitations.
However, Donnelly in combination with Sahoo and Yao teaches the claimed:
7. A method according to any preceding claim, comprising: generating the range cube map from a spherical panorama range texture (Sahoo teaches of capturing spherical panoramic image of depth information using a laser range scanner, e.g. please see Sahoo in [0047] “… the panoramic images 410 may be captured using a laser scanning device and each image 410(i) includes a set of pixels associated with color data (e.g., RGB values) as well as depth data (e.g., Z values). In one embodiment, the panoramic images 410 comprise spherical panoramic images that capture color information and depth information for a spherical image plane centered on location 412“.
	Yao teaches that once spherical panoramic image data has been captured, it is known in the art to convert this to a cube map representation, e.g. please see Yao in section 3, 1st paragraph “Once we have constructed a sphere model, we need to convert it to the cubic images. The 3D sphere model’s surface contain the whole surrounding scene, but the cube mapping technology use six 2D images to substitute it … This step are generated the equirectangular panorama by the sphere panoramic model and generate the six cubic images by special image segmentation algorithm”.  The claimed feature is taught when the depth information stored in the spherical panoramic image in Sahoo is converted into a cube map as taught by Yao).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive a spherical panorama range texture as taught by Sahoo with the system of Donnelly as modified by Popescu because the spherical panorama format allows the entire surrounding space to be captured and represented.  Thus, this provides an intuitive and natural format in which to express depth measurements for the surrounding scene in all different directions from a given central point. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate an image cube map from a spherical panorama image texture as taught by Yao with the system of Donnelly as modified by Popescu and Sahoo because some rendering systems may require a cube map to represent the surrounding panoramic scene data due to the cube map’s planar sides.  This may help make the mathematical calculations easier for the system to render the image.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Popescu in further view of Yao.

As per claim 8, Donnelly alone does not explicitly teach the claimed limitations.
However, Donnelly in combination with Yao teaches the claimed:
8. A method according to any preceding claim, comprising: generating an image cube map from (Please see Yao in section 3, 1st paragraph “Once we have constructed a sphere model, we need to convert it to the cubic images. The 3D sphere model’s surface contain the whole surrounding scene, but the cube mapping technology use six 2D images to substitute it … This step are generated the equirectangular panorama by the sphere panoramic model and generate the six cubic images by special image segmentation algorithm”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate an image cube map from a spherical panorama image texture as taught by Yao with the system of Donnelly as modified by Popescu.  The motivation of claim 7 is incorporated herein.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Popescu in further view of Yao and Sahoo.

As per claim 9, Donnelly alone does not explicitly teach the claimed limitations.
However, Donnelly in combination with Popescu teaches the claimed:
9. A method according to claim 8, wherein generating the image cube map comprises: providing a set of vertices arranged in tiles for a face of a cube (Popescu in figures 11 and 12 where tiles with vertices are shown.  Also please see Popescu in [0144] “The registered frames are merged into an evolving DEP. The color data is merged into a cube map panorama. The faces of the cube map are divided into tiles”); and for each face, tessellating each tile (Popescu in [0132] “The model depth images are triangulated into a regular mesh, or an irregular mesh if offsets are used” and Popescu [0133] “… The geometry of partially covered tiles is modeled with a triangulated polygon. The polygon is unioned with each new patch and is re-triangulated. When the tile texture is filled, the polygon is replaced with the two triangles defining the tile.”  In this instance, the triangulating into meshes and triangles corresponds to the claimed “tessellating”) and projecting tessellated points onto the face of the cube using corresponding range texels in the spherical panorama range texture (Sahoo teaches of capturing spherical panoramic image (texture) of color and depth (range) information using a laser range scanner, e.g. please see Sahoo in [0047].  Yao teaches of projecting points onto the face of the cube using corresponding points in a spherical panorama texture, e.g. please see Yao in section 3.1 where an equirectangular projection is used as a sample map projection to project from the spherical image data onto the rectangular cube map faces.  The claimed feature is taught by Sahoo and Yao together with the tessellation of points in Popescu).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tiles as taught by Popescu with the system of Donnelly in order to perform the texture mapping efficiently.  For example, paragraph [0133] of Popescu refers to texture mapping where a per-pixel depth is not necessary.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate an image cube map from a spherical panorama image texture as taught by Yao with the system of Donnelly as modified by Popescu.  The motivation of claim 7 is incorporated herein.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a spherical panorama range texture as taught by Sahoo with the system of Donnelly as modified by Popescu and Yao.  The motivation of claim 7 is incorporated herein. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Popescu in further view of Yao and Sweet et al. (US Pub 2013/0249901 A1).

As per claim 10, Donnelly alone does not explicitly teach the claimed limitations.
However, Donnelly in combination with Popescu and Sweet teaches the claimed:
10. A method according to claim 8 or 9, wherein generating the image cube map comprises: comprise culling at least one primitive (As mentioned above for claim 2, Popescu teaches of generating an image cube map based upon using measured laser scan data of a scene.  Sweet teaches of removing extraneous polygons from a scene from the measured laser scan data of that scene, e.g. please see Sweet in the 2nd half of [0034] “… The systems and methods disclosure herein also facilitates the combination of photographic data with 3D data from laser scanners to generate immersive environments” and Sweet in [0070] “For example, for full coverage, objects oftentimes need to be scanned from multiple viewpoints and each scan will generally overlap due to a desire to cover the entire object and restrictions on scanning locations. To merge multiple scans it is desirable to retain the optimal scans (those that have the highest resolution for a given common area) and remove artifacts connected by near and far points that appear adjacent in the ordering of the point-cloud. The examples provides herein provide a parameterized method of removing ‘poor’ triangles (points) from the list”
	In this instance, the removing of poor triangles from the overlapping scan data corresponds to the claimed “culling at least one primitive”.  The claimed feature is taught when the laser scan data of Sweet (with the poor triangles removed) is applied to the generation of the image cube map from laser scan data as taught by Popescu).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cull the primitive as taught by Sweet with the system of Donnelly as modified by Popescu and Yao in order to help reduce artifacts in the measured laser scan datasets of the scene (Sweet in [0070]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Popescu in further view of Hightower et al. (US 2014/0087867 A1).

As per claim 13, Donnelly alone does not explicitly teach the claimed limitations.
However, Donnelly in combination with Hightower teaches the claimed:
13. A method according to any preceding claim, further comprising, during rendering: 
for each frame, rendering off-screen images corresponding to a plurality of scans at a relatively low resolution for a given view point and selecting which images to render on-screen at a relatively high resolution for the given view point (This is taught by Hightower in [0057] “FIG. 9C shows a cube-map 940 where the twelve squares 942, 943, 944 are different sizes … This cube-map 940 recognizes that the resolution of some squares may not be as important to the viewer. For example, the resolution of the squares of the cube behind the viewer may be rarely viewed and so therefore can be of much lower resolution (such as square 944) than other squares which can be located directly in front of the viewer 942”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render off-screen images corresponding to a plurality of scans at .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Popescu in further view of Kallio et al. (US 2013/0120380 A1).

As per claim 16, Donnelly alone does not explicitly teach the claimed limitations.
However, Donnelly in combination with Popescu and Kallio teaches the claimed:
16. A method according to claim 14 or 15, wherein rendering the image comprises: in dependence upon a tile having range value(s) which do not meet a set of one or more conditions, not tessellating the tile (As previously mentioned above for claims 14 and 15, Popescu teaches of using tiles and tessellating the tile using depth values (range values), e.g. please see Popescu in [0133] “… The geometry of partially covered tiles is modeled with a triangulated polygon. The polygon is unioned with each new patch and is re-triangulated. When the tile texture is filled, the polygon is replaced with the two triangles defining the tile” and Popescu in [0149] “In one visualization method, a connected representation of the DEP is built by triangulating the projected depth samples on the faces of the cube map. A 3D triangle mesh is created by applying this connectivity data to the 3D depth samples”.
	Kallio teaches that it was known in the art to not perform tessellating for a given portion (e.g. a tile) when the points or samples are not visible in the scene, e.g. please see Kallio in [0060] “… Likewise, skipping rendering for not visible output primitives may involve skipping tessellation for a specific portion of a patch that would produce the not visible output primitives”.  The claimed feature is taught when Kallio is used in combination with the tessellation of Popescu.  In particular, Popescu may skip tessellation for a given tile (a portion) when the primitives in that tile are not visible in the final scene image).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tiles as taught by Popescu with the system of Donnelly.  The motivation of claim 9 is incorporated herein.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to skip tessellation for a given portion of the scene as taught by Kallio with the system of Donnelly as modified by Popescu in order to make the computation of the surrounding scene graphics more efficient.  For example, Kallio in paragraph [0060] teaches that the tessellation for a given scene portion may be skipped when the primitives in that portion are not visible.  Thus, processor time and computation is saved by avoiding any tessellation on scene portions that are not visible from the viewpoint of the user.



Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Popescu in further view of Baker et al. (Pub No. US 2013/0271461 A1).


However, Donnelly in combination with Baker teaches the claimed:
21. A computer system according to claim 19 or 20, wherein the at least one processing unit is configurable using an OpenGL application programming interface (Please see Baker in [0106] “… Many of the functions that are utilized in the present invention may be implemented, for example, in GPU hardware for rendering 3D models in real time. The forward operators of the inversion process that utilize a 3D graphics rendering engine such as DirectX, OpenGL, UnrealSDK, or other, are best run on GPU hardware”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the OpenGL or DirectX application programming interface as taught by Baker with the system of Donnelly as modified by Popescu in order to allow the software engineer to implement the graphics commands and control to the GPU processor in a much faster and more efficient manner.  For example, OpenGL and DirectX are specialized APIs designed specifically to allow a user or programmer to interface with the capabilities of the graphics processing unit.  Thus, this makes it easier and faster to implement and write code for graphics-related features in the software program. 

As per claim 22, Donnelly alone does not explicitly teach the claimed limitations.
However, Donnelly in combination with Baker teaches the claimed:
22. A computer system according to claim 19 or 20, wherein the at least one processing unit is configurable using a Microsoft.RTM. DirectX.RTM. application programming interface (Please see Baker in [0106] “… Many of the functions that are utilized in the present invention may be implemented, for example, in GPU hardware for rendering 3D models in real time. The forward operators of the inversion process that utilize a 3D graphics rendering engine such as DirectX, OpenGL, UnrealSDK, or other, are best run on GPU hardware”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the DirectX or OpenGL application programming interface as taught by Baker with the system of Donnelly as modified by Popescu.  The motivation of claim 21 is incorporated herein.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612